United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, NORTH HOUSTON
PROCESSING & DISTRIBUTION CENTER,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1988
Issued: May 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 24, 2007 appellant timely appealed the May 2, 2007 merit decision of the Office
of Workers’ Compensation Programs, which denied modification of a prior wage-earning
capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established a basis for modifying the April 8, 2003 wageearning capacity determination.

FACTUAL HISTORY
This case was previously before the Board.1 Appellant, a 48-year-old mail processing
equipment mechanic, injured his back in the performance of duty on December 8, 2001.2 The
injury occurred when he reached under a flat sorter machine to retrieve mail. Appellant
reportedly felt a twinge in his back and afterwards his muscles began tightening. The Office
accepted appellant’s claim for lumbosacral radiculitis.
On March 26, 2002 appellant accepted a limited-duty assignment as a modified mail
processing equipment mechanic. The position required him to rebuild mechanical units working
from a bench or table. The work was performed in a sitting position while using small hand
tools. The position description also indicated that the parts appellant utilized were not to exceed
20 pounds total weight. His physical restrictions at the time included no lifting or carrying over
20 pounds, limited pushing and pulling (intermittently), limited standing and walking
(intermittently), no stooping or bending and intermittent reaching above shoulder height.
In a decision dated April 8, 2003, the Office determined that appellant’s actual earnings
as a modified mail processing equipment mechanic fairly and reasonably represented his wageearning capacity. Because there was no loss in earnings, appellant was not entitled to wage-loss
compensation following his March 2002 return to limited-duty work.3
On April 24, 2003 appellant filed a claim for recurrence of disability (Form CA-2a)
beginning April 5, 2003. He returned to work in a part-time limited-duty capacity on
June 14, 2003.4 Appellant continued to perform limited-duty work four hours per day until
November 10, 2003, when he stopped work entirely. He resumed his full-time regular duties on
December 20, 2003.
The relevant medical evidence included treatment records from Dr. Nicholas S. Checkles,
a Board-certified physiatrist, and Dr. Richard R.M. Francis, an orthopedic surgeon. Dr. Checkles
examined appellant on three occasions between April and May 2003. When he first saw
appellant on April 2, 2003 he diagnosed probable lumbar facet syndrome, secondary to arthritic
changes. Dr. Checkles also noted possible right L5 or S1 radiculitis. He placed appellant on
limited duty, four hours per day with a 10 to 20-pound lifting restriction and no bending,
squatting, climbing, kneeling or twisting. Appellant could stand intermittently, sit intermittently
up to six hours and walk and lift intermittently up to two hours. Dr. Checkles also precluded
appellant from using his feet to operate controls or for repetitive movement. On April 4, 2003 he
1

Docket No. 05-671 (issued July 12, 2005).

2

Appellant first experienced back problems in 1984 while in the U.S. Air Force. He was medically discharged in
1987 and the Department of Veterans Affairs subsequently awarded appellant a 10 percent disability rating for his
back.
3

Appellant requested an oral hearing, but later withdrew his request in favor of pursuing reconsideration before
the Office. By decision dated October 9, 2003, the Office denied modification of the April 8, 2003 wage-earning
capacity determination.
4

Appellant was released to perform part-time limited-duty work effective May 28, 2003, however, he did not
return to work until June 14, 2003.

2

indicated that appellant was capable of working limited duty, eight hours per day. Dr. Checkles
further noted that appellant was partially disabled from April 5 to 26, 2003.
When Dr. Checkles next examined appellant on April 30, 2003, he noted that appellant
reported experiencing a severe episode of back pain two days earlier. Appellant reportedly went
to the emergency room where he was seen by a nurse. But he left before being examined by a
physician because the emergency room was very busy and appellant could not wait any longer.
Appellant had pain medication at home, which he used and his condition gradually improved
over the next day or so. Dr. Checkles also reported that appellant had not worked since
April 28, 2003. He indicated that he would schedule electrodiagnostic studies and review
appellant’s imaging studies when they became available. Dr. Checkles advised that appellant
was totally disabled from April 28 to 30, 2003 and capable of resuming limited-duty work
thereafter.
On May 28, 2003 Dr. Checkles administered electrodiagnostic studies, which revealed
normal results. He also reviewed earlier imaging studies that showed mild facet arthrosis at L4-5
and L5-S1 and minimal broad based disc bulging at those same levels, with no significant nerve
root compression. Based on the imaging studies and normal electrodiagnostic studies,
Dr. Checkles indicated that appellant suffered from acute facet syndrome. He explained that
patients with facet syndrome were vulnerable to periodic acute flare-ups of lower back pain,
which he believed was probably what appellant experienced on April 28, 2003. Dr. Checkles
noted that appellant’s condition had improved since that episode and thus, he was able to return
to light work with a lifting limitation of 30 pounds. Dr. Checkles released appellant to return to
work on a four-hour basis. He explained that if appellant’s back could tolerate the part-time
schedule, he would then release him to work an eight-hour day. Dr. Checkles retired later that
summer and he referred appellant to another physician.
In a December 9, 2003 letter to the Office, Dr. Checkles summarized his treatment of
appellant. He explained that he first saw appellant for a problem with his lower back on
April 2, 2003. Dr. Checkles stated that he diagnosed acute facet syndrome with radiculitis. He
also stated that appellant was totally disabled from work at the time of the initial examination.
Dr. Checkles indicated that he next saw appellant on April 30, 2003, which was a few days after
a reported flare up of his low back symptoms. He noted that he had scheduled appellant for
electrodiagnostic testing, which he administered on May 28, 2003. The test results were normal
and by that time appellant had improved sufficiently such that he released him to light duty four
hours a day. Dr. Checkles also noted that he had not examined appellant since May 28, 2003.
He opined that appellant was totally disabled from April 2 to May 28, 2003. Dr. Checkles’ final
diagnosis was acute facet syndrome with radiculitis during the acute phase.
Dr. Francis first examined appellant on October 24, 2003. He diagnosed symptomatic
facet joint arthropathy and possible early degenerative disc disease. Dr. Francis advised that
appellant could work four hours a day with a 30-pound lifting restriction. When he saw
appellant on November 7, 2003, he diagnosed degenerative disc disease and acute facet
syndrome.5 Dr. Francis also advised that appellant could work an eight-hour day beginning
5

A November 5, 2003 magnetic resonance imaging scan revealed “[n]o specific positive findings … of the
lumbar spine.”

3

November 11, 2003. He recommended that appellant not lift or carry anything in excess of
50 pounds. Appellant was also precluded from bending, stooping or twisting and was limited to
four hours sitting, standing, pushing, pulling and reaching above shoulder. Dr. Francis also
recommended a 10:00 a.m. to 6:30 p.m. workday. Appellant did not return to full-time work as
expected, but instead he stopped working entirely on November 10, 2003.
On December 4, 2003 Dr. Francis advised that appellant was limited to four hours of
work per day from 3:00 p.m. to 7:00 p.m. He also noted restrictions with respect to appellant’s
proximity to conveyor belts and outside doors in an apparent effort to accommodate appellant’s
sinus problems.
In a December 5, 2003 report, Dr. Francis noted that appellant sustained a twisting injury
to his lower back on December 8, 2001 while working on a piece of machinery. Following this
incident, appellant developed low back pain. Dr. Francis also noted that “[p]rior to this
[appellant] had no history of back or low back pain.” A recent x-ray obtained by him showed
facet joint enlargement over the lower lumbar spine. Dr. Francis diagnosed chronic low back
pain, symptomatic facet joint arthropathy and early lumbar degenerative disc changes at L4-5.
He explained that appellant’s low back pain was chiefly from the facet joints at L4-5.
Dr. Francis recommended eight weeks of physical therapy and some new imaging studies.
On December 10, 2003 Dr. Francis advised that appellant could work limited duty from
3:00 p.m. to 7:00 p.m. and light duty from 10:00 p.m. to 2:00 a.m., as his back condition
permitted. On December 17, 2003 he released appellant to full-time regular duty effective
immediately.
In a decision dated December 17, 2003, the Office denied appellant’s claim for
recurrence of disability beginning April 5, 2003. The Office issued a corrected copy of the
decision on January 29, 2004 with the added notation that appellant was no longer entitled to
medical treatment.
Appellant requested an oral hearing, which was held on July 21, 2004. The Office also
received a January 30, 2004 letter from Dr. Francis, who explained that he had referred appellant
to another physician for treatment. Dr. Francis stated that he saw appellant on three occasions
between October 24 and November 25, 2003. He also indicated that appellant reported chronic
low back pain, which Dr. Francis believed was the result of symptomatic facet joint arthropathy
and early lumbar degenerative disc disease at the L4-5 level. Dr. Francis noted that he and
appellant had a difference of opinion regarding the amount of work he could perform. He was of
the opinion that appellant was “a healthy and hearty male” with some low back pain that was
“age[-]related and degenerative in nature.” Dr. Francis explained that there were various forms
of treatment available for appellant’s condition ranging from conservative measures up to
surgery. He believed that appellant could “go back to work to his occupation.” Dr. Francis
noted that he was unable to satisfy appellant’s requests in a number of ways and therefore he had
decided to discontinue treating appellant.
By decision dated November 22, 2004, the hearing representative affirmed the
December 17, 2003 decision denying appellant’s claimed recurrence of disability. However, the

4

hearing representative reversed the January 29, 2004 decision terminating appellant’s medical
benefits.
On appeal, the Board found that, instead of addressing whether a recurrence of disability
had been established, the Office should have determined whether appellant established a basis
for modifying the April 8, 2003 wage-earning capacity determination. Accordingly, the Board
remanded the case to the Office to address this particular issue. The Board also instructed the
Office that a brief period of disability could be accepted without formally modifying the wageearning capacity determination.6
In a decision dated September 27, 2005, the Office denied modification of the April 8,
2003 wage-earning capacity determination.
Appellant again requested an oral hearing, which was conducted on March 27, 2007. In
his post-hearing brief, appellant’s counsel argued that based on the reports of Dr. Checkles and
Dr. Francis, the Office should accept a limited period of total disability from April 5 to May 28,
2003 and partial disability from May 29 to December 19, 2003. The Office’s hearing
representative issued a May 2, 2007 decision denying modification.
LEGAL PRECEDENT
A wage-earning capacity determination is a finding that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.7 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.8 Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was erroneous.9
The burden of proof is on the party seeking modification of the wage-earning capacity
determination.10
ANALYSIS
Appellant’s counsel previously argued that his client should be compensated for
temporary total disability from April 5 to May 28, 2003. Counsel also claimed that appellant
was entitled to receive four hours of wage-loss compensation per day for the period May 29 to
December 19, 2003. With respect to the first period, Dr. Checkles indicated in his December 9,
2003 letter that appellant was totally disabled from April 2 to May 28, 2003. However, this
6

The Board’s July 12, 2005 decision is incorporated herein by reference.

7

5 U.S.C. § 8115(a) (2000); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

8

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

9

Tamra McCauley, 51 ECAB 375, 377 (2000).

10

Id.

5

statement contradicted his prior reports wherein Dr. Checkles indicated that appellant was only
partially disabled. Additionally, the Office has not accepted acute facet syndrome as
employment related.11 Thus, even if one accepts Dr. Checkles’ latest opinion regarding the
disabling effects of appellant’s back condition, the evidence nonetheless is insufficient to
establish an employment-related disability. None of his reports included an opinion on causal
relationship.
Five months elapsed between Dr. Checkles’ May 28, 2003 examination and when
appellant first saw Dr. Francis on October 24, 2003. In the interim, appellant worked part-time,
limited duty beginning June 14, 2003. Dr. Checkles anticipated increasing appellant’s workday
from four to eight hours as tolerated, however, he did not examine appellant after May 28, 2003.
When appellant saw Dr. Francis on October 24, 2003, he found him capable of performing parttime limited-duty work. A few weeks later he released appellant to perform eight-hours of
limited-duty work. However, over the next five weeks Dr. Francis vacillated between full-time
limited duty, part-time limited duty and ultimately full-time regular duty effective
December 17, 2003. All of this transpired with little or no explanation provided by Dr. Francis.
Neither Dr. Checkles nor Dr. Francis exhibited any particular knowledge of the type of
limited-duty work appellant performed over the two-year period preceding his claimed
recurrence of disability. As such, their respective reports do not explain why appellant was no
longer capable of performing those duties beginning April 5, 2003. Another deficiency with
Dr. Francis’ opinion is that he was apparently unaware that appellant’s lumbar condition dated
back to 1984 when he was in the Air Force. In his December 5, 2003 report, Dr. Francis
incorrectly noted that prior to the December 8, 2001 employment injury appellant “had no
history of back or low back pain.” Dr. Francis did not specifically attribute appellant’s back
condition to his December 8, 2001 employment injury. In his final report dated January 30,
2004, Dr. Francis indicated that appellant’s low back pain was “age[-]related and degenerative in
nature.” Accordingly, Dr. Francis’ various reports do not establish that appellant’s facet joint
arthropathy and lumbar degenerative disc disease are employment related.
The Board finds that appellant has not met any of the requirements for modification of
the Office’s April 8, 2003 wage-earning capacity determination. Appellant did not allege that he
was retrained or otherwise vocationally rehabilitated or that the original April 8, 2003 wageearning capacity determination was erroneous. Furthermore, the medical evidence does not
establish a material change in appellant’s employment-related condition. As such, the Office
properly denied modification.

11

Where appellant claims that a condition not accepted or approved by the Office was due to his employment
injury, he bears the burden of proof to establish that the condition is causally related to the employment injury.
Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.

6

CONCLUSION
Appellant has not established a basis for modifying the Office’s April 8, 2003 wageearning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT that the May 2, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 9, 2008
Washington, DC.

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

